UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
JAMIE FELD, et al.,

                                  Plaintiff,                                        19-cv-3899 (PKC)

                 -against-
                                                                                       OPINION
                                                                                      AND ORDER

POSTMATES, INC.,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                 Plaintiff Jamie Feld has filed a putative class action against Postmates, Inc.

(“Postmates”), alleging violations of New York General Business Law § 349 and unjust

enrichment. (Compl. (Doc 1).) Postmates argues that this Court lacks jurisdiction over this

matter and moves to compel arbitration on the grounds that Feld entered into a binding

arbitration agreement with Postmates when she signed up for and used Postmates’ service. (Doc

22; Def.’s Mem. of Law (Doc 23) at 1-2.) For the reasons explained below, Postmates’ motion

will be granted.

BACKGROUND

                 Postmates is an online marketplace where consumers can place orders from

restaurants or other retailers and independent contractor-couriers deliver users’ orders. (Ashley

Campbell Decl. of Aug. 26, 2019 (Doc 23-1) ¶ 2.) Postmates operates both a website and a

mobile application (the “App”). 1 (Id.) Consumers must create a Postmates account, either on



1
 Postmates notes that the sign-up screens on the App for Android phones and for iOS (iPhones) were the same from
January-March 2019, but that the Android screen changed in March 2019. (Supp. Campbell Decl. (Doc 26-1), Exs.
the website or using the App, in order to place orders on Postmates’ platform. (Id. ¶ 3.) When

creating a Postmates account, a consumer signs up using his or her email address and a

password; consumers may also sign up by connecting to their Facebook accounts. On the

Postmates website sign-up screen, below the email and password fields and above the “Sign Up”

and “Facebook” buttons is the following disclaimer: “By clicking the Sign Up or Facebook

button, you agree to our Terms of Service and Privacy Policy.” (Id. ¶¶ 5-6) (emphasis in

original). The bolded “Terms of Service” and “Privacy Policy” denote hyperlinks on which a

consumer can click to read these policies. (Id.) A consumer sees a similar screen while signing

up on the App; he or she may sign up using an email address and password or Facebook account.

Above the “Sign Up” and “Facebook” buttons on the App sign-up screen is the following

disclaimer: “By tapping the Sign Up or Facebook button, you agree to our Terms of Service &

Privacy Policy.” (Id. ¶ 7.) These bolded terms also denote hyperlinks, as on the website. (Id.)

A consumer may skip signing up on the App by clicking “Skip for Now” on the App sign-up

screen, but may not place an order until he or she signs up using a similar interface. (Id. ¶ 8.)

                  Postmates’ Terms of Service (“TOS”) include a mandatory arbitration clause and

state that users waive their right to “bring [] class or representative action[s]” against Postmates.

(Doc 23, Ex. A (Terms of Service, Jan. 18, 2019) at 1.) The first page of the TOS provides, in

relevant part:

         These Terms provide that with limited exceptions covered by Section 17.3 of these
         Terms all disputes between you and Postmates arising out of or relating to these
         Terms or your use of the PLATFORM (the “Disputes”) will be resolved by
         BINDING ARBITRATION. For such Disputes, YOU waive YOUR RIGHT TO
         bring a class or representative action, or GO TO COURT under these Terms.




A-C.) This change does not affect the Court’s analysis here, and therefore the Court refers to these interfaces
collectively as the “App.”

                                                        -2-
(Id.) (emphasis in original). The full arbitration provision is set out further in section 17 of the

TOS, titled “Dispute Resolution and Arbitration.” (Id. at 22-27.) The arbitration provision has

three exceptions, set out in section 17.3, that allow users to bring individual actions in small

claims court, to pursue an enforcement action in the applicable federal, state, or local agency

where such action is available, and to file suit in court to adjudicate an intellectual property

dispute. (Id. at 23-24.)

               Feld signed up for Postmates in 2019, and initiated this putative class action on

May 1, 2019. (Doc 1 ¶ 9.) Feld alleges that Postmates committed deceptive acts or practices in

violation of New York Business Law § 349 and has been unjustly enriched. (Id. ¶¶ 69-86.) Feld

contends that Postmates’ marketing statement that it delivers “Anything. Anytime. Anywhere.”

is materially false and misleading because the service only provides delivery from “a specific set

of vendors at specified times and locations.” (Id. ¶¶ 39-42.) Further, Feld states that Postmates’

statement that its service operates with a set delivery fee is misleading because Postmates also

charges a “hidden” service fee. (Id. ¶¶ 41-43.) The proposed class would include “all New York

persons (i.e., consumers and non-consumers) who have used Postmate’s [sic] services, during the

period extending from January 15, 2012, through and to the filing date of this Complaint.” (Id.

¶ 55.)

               On August 26, 2019, Postmates moved to compel arbitration, arguing that

plaintiff entered into a binding and enforceable arbitration agreement with Postmates when she

signed up to use the service. (Doc 23 at 7.) Feld contends that she never agreed to the TOS

when signing up for and using the service because, inter alia, the TOS was never actually shown

during the sign-up process, Postmates never required consumers to express affirmative assent to

the TOS, the hyperlinks to the TOS were on a “cluttered screen” that gave consumers insufficient



                                                 -3-
notice of the TOS and its binding arbitration clause, and Postmates did not otherwise give

plaintiff and other putative class members notice of Postmates’ terms and policies. (Doc 1 ¶¶ 17-

37.) Feld maintains that Postmates “obscured and minimalized” the TOS and Privacy Policy

hyperlinks because they were presented in a smaller font and were less visible than the “Sign

Up” button and other site features. (Id. ¶¶ 32-37.) Plaintiff does not state whether she signed up

for Postmates using the website or the App.

LEGAL STANDARD

                Arbitration is a matter of contract, and “the question of whether the parties agreed

to arbitrate is to be decided by the court, not the arbitrator.” AT&T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 649 (1986). Where contracts contain arbitration clauses, “there

is a presumption of arbitrability . . . . [d]oubts should be resolved in favor of [arbitration].” Id. at

650 (internal quotation marks and citation omitted). The Federal Arbitration Act (“FAA”),

which “reflects a liberal federal policy favoring arbitration agreements,” Meyer v. Uber Techs.,

Inc., 868 F.3d 66, 73 (2d Cir. 2017) (internal quotation marks and citation omitted), provides, in

relevant part: “A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

under a written agreement for arbitration may petition any United States district court which,

save for such agreement, would have jurisdiction under title 28, in a civil action or in admiralty

of the subject matter of a suit arising out of the controversy between the parties, for an order

directing that such arbitration proceed in the manner provided for in such agreement.” 9 U.S.C.

§ 4.

                When determining whether a dispute should be arbitrated, a court must answer

two questions: (1) whether there is a valid agreement to arbitrate, and, if so, (2) whether the

subject of the dispute is within the scope of the arbitration agreement. Nat’l Union Fire Ins. Co.


                                                  -4-
of Pittsburgh v. Belco Petroleum Corp., 88 F.3d 129, 135 (2d Cir. 1996). Whether an arbitration

agreement exists is a matter of state contract law. Meyer, 868 F.3d at 73-74. The party seeking

to compel arbitration bears the burden of establishing the existence of an arbitration agreement,

although “[t]his burden does not require the moving party to show initially that the agreement

would be enforceable, merely that one existed.” Hines v. Overstock.com, Inc., 380 F. App’x 22,

24 (2d Cir. 2010) (emphasis in original). The Court applies a “standard similar to that applicable

for a motion for summary judgment” when deciding a motion to compel arbitration. Meyer, 868

F.3d at 74 (internal quotation marks and citation omitted). If the Court determines that the

parties have agreed in writing to arbitration, then the Court will stay the proceedings. Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016).

                 “[N]ew commerce on the Internet . . . has not fundamentally changed the

principles of contract.” Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 403 (2d Cir. 2004).

Internet-based agreements between users of a platform and a service provider have been grouped

into four categories: (1) browsewrap; (2) clickwrap; (3) scrollwrap; and (4) sign-in-wrap.

Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 394 (E.D.N.Y. 2015) (Weinstein, J.). Sign-in-wrap

agreements, applicable here, “do not require the user to click on a box showing acceptance of the

‘terms of use’ in order to continue. Rather, the website is designed so that a user is notified of

the existence and applicability of the site’s ‘terms of use’ when proceeding through the website’s

sign-in or login process.” Id. at 399. Sign-in-wrap agreements have been upheld where: (1)

hyperlinked “terms and conditions” are “next to the only button that will allow the user to

continue use of the website;” (2) “the user ‘signed up’ to the website with a clickwrap agreement

and was presented with hyperlinks to the ‘terms of use’ on subsequent visits;” 2 and (3) “notice of


2
 A “clickwrap” agreement requires a user to click a box indicating affirmative acknowledgment and acceptance of a
website’s TOS before proceeding to use the site. Berkson, 97 F. Supp. 3d at 397.

                                                      -5-
the hyperlinked ‘terms and conditions’ is present on multiple successive pages on the site.” Id. at

401 (collecting cases). In sum, “district courts considering similar agreements have found them

valid where the existence of the terms was reasonably communicated to the user.” Meyer, 868

F.3d at 76.

               The categorization of types of web-based contracts, however, is not dispositive.

Meyer, 868 F.3d at 76. Where, as here, an offeree claims not to have actual notice of the terms

of the contract, the question becomes whether a reasonably prudent person would have been on

inquiry notice of the terms such that the offeree would still be bound by the contract. Id. at 74-

75; Schnabel v. Trilegiant Corp., 697 F.3d 110, 120 (2d Cir. 2012) (“[W]here there is no actual

notice of the term, an offeree is still bound by the provision if he or she is on inquiry notice of

the term and assents to it through the conduct that a reasonable person would understand to

constitute assent.”) (emphasis in original). Whether a user is on inquiry notice is a fact-intensive

analysis. Meyer, 868 F.3d at 76 (citing Schnabel, 697 F.3d at 124). Inquiry notice depends on

the “clarity and conspicuousness of arbitration terms.” Id. at 75 (internal quotation marks and

citation omitted). In the context of Internet-based contracts, “clarity and conspicuousness are a

function of the design and content of the relevant interface.” Id. An arbitration agreement

“exists where the notice of the arbitration provision was reasonably conspicuous and

manifestation of assent unambiguous as a matter of law.” Id. at 76; Specht v. Netscape

Commc’ns Corp., 306 F.3d 17, 35 (2d Cir. 2002).

DISCUSSION

   A. Existence of an Arbitration Agreement between Feld and Postmates

               The first question is whether Feld, who denies ever reading Postmates’ TOS, was

on inquiry notice of the terms and manifested assent to create a binding arbitration agreement.


                                                 -6-
Whether an arbitration agreement exists is a question of state contract law. Meyer, 868 F.3d at

73-74. Postmates’ TOS contain a California choice of law provision. (Doc 23, Ex. A at 29.) As

the Second Circuit has noted, “New York and California apply substantially similar rules for

determining whether the parties have mutually assented to a contract term.” Meyer, 868 F.3d at

74 (internal quotation marks and citation omitted). Under California law, mutual assent may be

in writing or by conduct, and in the context of web-based contracts, the offer must be reasonably

conspicuous and “make clear to the consumer that clicking . . . would signify assent to those

terms.” Specht, 306 F.3d at 29-30 (applying California law).

               Here, as in Meyer, inquiry notice depends on whether the hyperlinked TOS on the

Postmates sign-up screen was reasonably conspicuous. 868 F.3d at 77. The Court considers the

perspectives of a reasonably prudent smartphone or Internet user, and does not “presume that the

user has never before encountered an app or entered into a contract using a smartphone.” Id.

Even though Feld does not explain whether she used the Postmates website or the App to sign up

for the service, the same conclusion obtains; the Court has reviewed both interfaces, and finds

that they each provide sufficient inquiry notice.

           1. Whether TOS Were Reasonably Conspicuous

               Following the Second Circuit’s analysis in Meyer, the Court concludes that the

hyperlinked TOS on both the Postmates website and App are reasonably conspicuous to the

prudent user. On the Postmates website, a white “Sign Up” box appears with spaces for a user to

enter his or her email address and a password. (Pl.’s Opp’n Br. (Doc 25) at 8.) The sign-up box

pops up in front of the Postmates home screen that is decorated with pictures of food, but the

sign-up box itself has a white background with black and grey text that is clear and conspicuous.

(Id.) This interface is similar to the sign-up box in Meyer (the Uber sign-up page), which the



                                                -7-
Second Circuit found to provide conspicuous notice of hyperlinked terms of use given the

uncluttered screen with fields for a user to enter his or her payment information. Meyer, 868

F.3d at 78; cf. Nicosia, 834 F.3d at 236 (cluttered order page insufficient to provide inquiry

notice).

               Below the spaces for a user’s email and password, and above the “Sign Up” and

“Facebook” buttons is the following text: “By clicking the Sign Up or Facebook button, you

agree to our Terms of Service and Privacy Policy.” (Doc 25 at 8) (emphasis in original). That

the notice and hyperlinks are in a smaller font size does not render the disclaimer inconspicuous;

the grey and black color contrast against the white background and are clear to the reasonably

prudent user creating an account. Meyer, 886 F.3d at 78. The hyperlinks to the TOS and

Privacy Policy are in a darker, bolder font than the rest of the text, signifying to a reasonably

prudent user that these would be clickable terms. See Meyer, 868 F.3d at 77-78; cf. Applebaum

v. Lyft, Inc., 263 F. Supp. 3d 454, 467 (S.D.N.Y. 2017) (finding “no familiar indicia to inform

consumers that there was in fact a hyperlink that should be clicked and that a contract should be

reviewed, such as words to that effect, underlining, bolding, capitalization, italicization, or large

font.”). This notice showing the hyperlinks is “spatially coupled” with the sign-up button, i.e.,

the text appears directly above the sign-up options on the same screen without requiring the user

to scroll to see the notice. Meyer, 868 F.3d at 78; Starke v. SquareTrade, Inc., 913 F.3d 279,

291-92 (2d Cir. 2019) (citing Meyer). The notice and the sign-up options are also “temporally

coupled,” i.e., the notice appears at the time of account creation, such that “reasonably prudent []

user would understand that the terms were connected to the creation of a user account.” Meyer,

868 F.3d at 78.




                                                 -8-
                 That the contents of the TOS do not appear on the screen or that Postmates does

not require a “user to actually examine the terms before assenting” does not change the analysis.

Fteja v. Facebook, 841 F. Supp. 2d 829, 837-38 (S.D.N.Y. 2012); see also Meyer, 868 F.3d at

78-79. The Supreme Court has found contract terms enforceable where a consumer was directed

elsewhere to review the relevant terms. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 587-

88 (1991) (cruise ticket forum-selection clause enforceable; ticket directed passengers to review

conditions of contract on “last pages 1, 2, 3”). Indeed, “clicking the hyperlinked phrase is the

twenty-first century equivalent of turning over the cruise ticket” to read the fine print. Fteja, 841

F. Supp. 2d at 839 (plaintiff assented to Facebook’s forum selection clause in Terms of Use

where the user was “prompted to examine the terms of sale that are located somewhere else,”

regardless of whether the user actually read the terms). Whether Feld actually clicked on the

hyperlinked terms to read the TOS or the Privacy Policy is immaterial; what matters is that

notice of these terms was reasonably conspicuous.

                 Finally, the language of the notice that by “clicking the Sign Up or Facebook

button, you agree to [Postmates’] Terms of Service and Privacy Policy” put reasonably prudent

users on inquiry notice. This is a “clear prompt directing users to read the [TOS] and signaling

that their acceptance of the benefit of registration would be subject to contractual terms.” Meyer,

868 F.3d at 79.

                 The App sign-up interface also provides users with conspicuous notice of

Postmates’ TOS. The App has an uncluttered, solid background—although it is not white—on

which the following notice appears visibly: “By tapping Sign Up or Facebook, you agree to the

Terms of Service & Privacy Policy.” 3 (Doc 26, Exs. A-C.) This notice is almost identical to


3
 The Court notes the current Android App sign-up screen has a white background. (Doc 26, Ex. A.) The prior
Android sign-up screen referred to Postmates’ policies as “our” policies instead of “the.” (Id., Ex. B.)

                                                     -9-
the one on Postmates’ website. The “Terms of Service” and “Privacy Policy” terms appear in

blue type that contrasts with the sign-up page background, indicating that they are hyperlinks;

the remainder of the text is black. The notice is spatially and temporally coupled with signing up

for Postmates’ service on the App: the notice and hyperlinks are directly above buttons allowing

users to choose to sign up using their Facebook accounts or email addresses, and the notice

appears at the time a user is creating an account.

               The cases plaintiff cites to the contrary are factually distinguishable. The

hyperlink to the TOS containing the arbitration provision at issue here is presented to users while

signing up for the service, not while placing an order on a cluttered page or receiving a text-

heavy email after making a purchase. See, e.g., SquareTrade, 913 F.3d at 292-93 (no reasonable

notice of arbitration agreement where the terms were to be accessed via hyperlink that was never

clearly brought to user’s attention in cluttered post-sale email, and user was never “advise[d] . . .

that he would be deemed to agree to the contract terms in the document to be found by clicking

that link.”); Nicosia, 834 F.3d at 236-37 (applying Washington law, finding inconspicuous notice

of Amazon’s terms on a cluttered order page); Long v. Provide Commerce, Inc., 200 Cal. Rptr.

3d 117, 124-26 (Cal. Ct. App. 2016) (reviewing browsewrap agreement, finding “Terms of Use”

hyperlinks insufficiently conspicuous to put customer on notice during purchase process where

hyperlinks were difficult to find and not “located next to the fields and buttons a consumer must

interact with to complete his order.”) (internal quotation marks omitted). Further, Postmates’

sign-up process includes “cautionary language” that by signing up, users agree to the TOS and

Privacy Policy. Cf. Applebaum, 263 F. Supp. 3d at 466-68 (registration for Lyft ride-sharing

service “did not alert reasonable consumers to the gravity of the ‘clicks,’ namely, that clicking

the [b]ox . . . constituted acceptance of a contract, including an arbitration agreement” where,



                                                - 10 -
among other reasons, there was no “cautionary language to indicate that there were contractual

terms for review”).

                  For these reasons, the Court concludes that Postmates’ TOS on its website and the

App were reasonably conspicuous, such that a prudent user would be on inquiry notice of the

terms.

               2. Manifestation of Assent

                  Postmates’ website and App sign-up screens put users on notice that by signing

up for its service, they were agreeing to Postmates’ TOS and Privacy Policy. Here, as in Meyer,

the “physical proximity of the notice to the register button and the placement of the language in

the registration flow make clear to the user that the linked terms pertain to the action the user is

about to take.” 868 F.3d at 80. By signing up for Postmates’ service, Feld manifested assent to

the TOS, even if she did not click on the hyperlink to read the contract. Courts in this District

have reached the same conclusion on similar facts. See, e.g., Starke v. Gilt Groupe, Inc., No. 13

Civ. 5497 (LLS), 2014 WL 1652225, at *3 (S.D.N.Y. Apr. 24, 2014) (manifesting assent where

user clicked “Shop Now” on site that informed users that doing so would subject them to the

site’s “Terms of Membership”); Fteja, 841 F. Supp. 2d at 838-41 (by signing up for social

networking site, user assented to Facebook’s forum selection clause in hyperlinked “Terms of

Use” where Facebook “informed [the user] of the consequences of his assenting click and he was

shown, immediately below, where to click to understand those consequences.”).

                  The Court concludes that Postmates’ TOS were reasonably conspicuous to the

prudent Internet user such that Feld was on inquiry notice of the terms, and that Feld manifested

assent by signing up for Postmates’ service. Therefore, an agreement to arbitrate exists between

the parties.



                                                - 11 -
   B. Scope of the Arbitration Provision

               The next question is whether the dispute in this case is governed by the arbitration

provision. The Court concludes that it is.

               The Court first determines whether an arbitration clause is broad or narrow.

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir.

2001). At all times relevant to this action, Postmates’ TOS included an arbitration clause. (Doc

23-1 ¶¶ 11-12, 17; Doc 23-1, Ex. A at 1, 22-27; Doc 23-1, Ex. B. at 1, 22-27.) The first page of

the TOS notifies users—in bold font—that subject to certain exceptions, disputes between users

and Postmates “arising out of or relating to these Terms or [] use of the PLATFORM . . .

will be resolved by BINDING ARBITRATION. For such Disputes, YOU waive YOUR

RIGHT TO bring a class or representative action, or GO TO COURT under these Terms.”

(Doc 23-1, Ex. A at 1.) The binding arbitration provision is further detailed in section 17 of the

TOS, and includes the following bolded language: “YOU UNDERSTAND AND AGREE

THAT, BY ENTERING INTO THESE TERMS, YOU AND POSTMATES ARE EACH

WAIVING THE RIGHT TO GO TO COURT OR TO PARTICIPATE IN A CLASS OR

REPRESENTATIVE ACTION.” (Id. at 23.) “Expansive language” such as this renders

Postmates’ arbitration clause broad, which creates a presumption of arbitrability. Louis Dreyfus,

252 F.3d at 224-25. There are three exceptions to the arbitration provision, none of which

applies here. (Doc 23-1, Ex. A at 23-24.)

               Therefore, the Court concludes that the disputes raised in Feld’s complaint fall

within the scope of the arbitration provision.




                                                 - 12 -
CONCLUSION

               Defendant’s motion to compel arbitration is GRANTED. The Clerk is directed to

terminate the motion (Doc 22). Proceedings are stayed pending arbitration. The parties shall

update the Court on the status of the arbitration by June 30, 2020.



               SO ORDERED.




Dated: New York, New York
       March 3, 2020




                                               - 13 -
